Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statement (Form S-8 No. 333-160363) of Pacific Office Properties Trust, Inc., and 2. Registration Statement (Form S-3 No. 333-165676) of Pacific Office Properties Trust, Inc. of our report dated March 31, 2011, with respect to the consolidated financial statements and schedule of Pacific Office Properties Trust, Inc., included in this Annual Report (Form 10-K) of Pacific Office Properties Trust, Inc. for the year ended December 31, 2010. /s/Ernst & Young, LLP Los Angeles, California March 31, 2011
